[LOGO] Constellation NEWS RELEASE 23 CONTACTS Media Investor Relations Angie Blackwell – 585-678-7141 Cheryl Gossin – 585-678-7191 Patty Yahn-Urlaub – 585-678-7483 Bob Czudak – 585-678-7170 U.K.: Michelle Norman - +44 1483 690205 Constellation Brands Completes Sale of U.K. Cider Business VICTOR, N.Y., Jan. 15, 2010 – Constellation Brands, Inc. (NYSE: STZ, ASX: CBR), the world’s leading wine company, announced today that it has completed the sale of its Gaymer Cider Company business to C&C Group PLC of Dublin, Ireland for a purchase price of£45 million, or approximately $70 million, subject to closing adjustments. The company expects to use the proceeds from the sale to reduce borrowings. About Constellation Brands Constellation Brands is the world’s leading wine company that achieves success through an unmatched knowledge of wine consumers paired with storied brands that suit varied lives and tastes. With a broad portfolio of widely admired premium products across the wine, beer and spirits categories, Constellation’s brand portfolio includes Robert Mondavi, Hardys, Clos du Bois, Blackstone, Arbor Mist, Estancia, Ravenswood, Jackson-Triggs, Kim Crawford, Corona Extra, Black Velvet Canadian Whisky and SVEDKA Vodka. Constellation
